           Case 4:17-cv-00857-JM Document 82 Filed 06/16/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

DORIS R. SMITH                                                               PLAINTIFF

V.                              CASE NO. 4:17CV00857 JM

DEPARTMENT OF FINANCE
AND ADMINISTRATION                                                            DEFENDANT



                               JUDGMENT ON JURY VERDICT

        This action came on for trial June 8 – 11, 2020, before the Court and a jury, the

Honorable James M. Moody Jr., United States District Judge presiding.

        The issues having been duly tried, and after deliberating thereon, the jury returned a

verdict on June 11, 2020, in favor of the plaintiff.

        IT IS THEREFORE CONSIDERED, ORDERED AND ADJUDGED that the plaintiff,

Doris R. Smith, take of and from the defendant, Arkansas Department of Finance and

Administration on her complaint against the Arkansas Department of Finance and

Administration three hundred and thirty-one thousand, three hundred and thirty-three dollars and

eighty-one cents ($331,333.81) plus interest in the amount of 0.19 % from this date until the date

paid.

        Dated this 16th day of June, 2020.



                                                       ____________________________________
                                                       James M. Moody, Jr.
                                                       United States District Judge
